Citation Nr: 9917868	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a cervical spine injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. H.

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to April 
1946.

The issues currently on appeal before the Board of Veterans' 
Appeals (Board) arise from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.

A brief historical summary is provided.  In July 1974, the 
Board denied service connection for residuals of cervical and 
low back injuries.  In November 1991, and March and April 
1992 rating decisions, the RO denied reopening of the service 
connection for residuals of cervical and low back injuries 
claims.  The appellant was notified of the respective 
decisions, but did not file a Notice of Disagreement.  The 
April 1992 rating decision represents the last final decision 
on those issues.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).


FINDINGS OF FACT

1.  The April 1992 RO decision, which denied the appellant's 
claim for entitlement to service connection for residuals of 
a cervical spine injury, constitutes the last final 
disallowance of the appellant's claim.

2.  The evidence received since the April 1992 Board decision 
is new and is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for residuals of a cervical spine injury.

3.  The April 1992 RO decision, which denied the appellant's 
claim for entitlement to service connection for residuals of 
a lumbar spine injury, constitutes the last final 
disallowance of the appellant's claim.

4.  The evidence received since the April 1992 Board decision 
is new and is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for residuals of a low back injury.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the April 1992 RO 
decision, in which service connection for residuals of a 
cervical spine injury was denied, is new and material, and 
serves to reopen the appellant's claim.  38 U.S.C.A. 
§§ 5107(a), 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).

2.  The evidence received subsequent to the April 1992 RO 
decision, in which service connection for residuals of a 
lumbar spine injury was denied, is new and material, and 
serves to reopen the appellant's claim.  38 U.S.C.A. 
§§ 5107(a), 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and his representative contend, in essence, 
that entitlement to service connection for cervical and 
lumbar back injury residuals is warranted.  It is 
specifically asserted that the appellant's currently 
diagnosed back disorders are attributable to his period of 
active service; specifically, stemming from an incident where 
the appellant was "buried alive" when artillery shells 
exploded near his position during combat operations 
participation at Okinawa during World War II.  (See p. 3 of 
March 1999 videoconference transcript).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The evidence of record at the time of the RO's April 1992 
decision, which constituted the last final denial of the 
appellant's claims, may be briefly summarized.  The service 
medical records reflect that the appellant was, in June 1945, 
covered up by dirt subsequent to an explosion within a cave.  
It was noted that approximately 10 to 15 minutes were 
required to extract him.  No complaint or finding pertaining 
to a back disability or injury was noted.  

Several private medical professionals, following his 1946 
service separation treated the appellant.  A private medical 
statement from a neurological surgeon, dated in April 1973, 
indicates that the appellant underwent cervical spine surgery 
in January 1971.  The physician opined that, based upon 
history provided by the appellant concerning his inservice 
incident involving a bomb blast, and since he had not had any 
trouble since that time, the appellant's cervical back 
problems, were, in essence, caused by the inservice incident.  
He added that he first saw the appellant in 1962 for neck and 
arm pain and that the inservice accident was thought to be a 
causative factor.

A Board decision, dated in July 1974, determined that service 
connection for a back injury and postoperative residuals of 
the fusion of C-5 and C-6 was not warranted.  The decision 
indicated that the appellant had no residuals of any service-
incurred trauma to the back and neck.

Subsequently the appellant received intermittent treatment at 
private facilities for low back and cervical spine problems. 
Private medical records, dated in February 1982, are noted to 
include a diagnosis of chronic cervical radiculopathy on the 
right with recent exacerbation due to trauma.  

Additional private medical records, dated in October 1983, 
are shown to contain diagnoses of lumbar spondylosis and 
herniated nucleus pulpous.  In addition, it is noted that the 
appellant underwent a lumbar diskectomy.

Also of record was a February 1992 statement form the 
appellant's treating physician who indicated that the 
appellant's disc disease of the cervical and lumbar spine 
appeared at least to a great degree to the inservice 
explosion and being cover up a long period of time. 

In April 1992, the RO denied the appellant's claim for 
service connection for cervical and lumbar back disabilities.  
The RO found, in effect, that evidence of an inservice onset 
of the appellant's back disorders had not been submitted.  
The RO also indicated that direct evidence of a back injury 
inservice also had not been submitted.  The appellant was 
notified of that denial and of his appellate rights in April 
1992.  He did not appeal that decision.  Accordingly, the 
April 1992 RO decision is final.  38 U.S.C.A. § 7105 (West 
1991).  However, the appellant may reopen his claim by the 
submission of new and material evidence.  38 C.F.R. § 3.156 
(1998).

Once there has been an administratively final denial of a 
claim, whether by the Board or by an RO, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108 (West 1991). 

New and material evidence is defined at 38 C.F.R. § 3.156(a) 
(1999) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

The preceding definition of new and material evidence has 
recently received the explicit endorsement of the United 
States Court of Appeals for the Federal Circuit.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received since the April 1992 RO decision 
includes, in pertinent part, VA medical records and the 
transcripts from two hearings afforded the appellant.  

A VA medical certificate, dated in February 1996, includes a 
diagnosis of degenerative joint disease.  A VA progress note, 
dated in March 1996, is noted to include diagnoses of 
degenerative joint disease and degenerative disc disease of 
the cervical and lumbar spines.  

A hearing was held at the RO in May 1997 and a 
videoconference hearing before a member of the Board was held 
in March 1999.  At that time the appellant provided detailed 
information regarding the inservice injuries.  He testified 
that while fighting the enemy on Okinawa.  At that the 
appellant described in detail his inservice injuries. He 
stated that he was digging out a cave when an artillery shell 
exploded above the cave and buried him completely.  He stated 
that he was buried for about 15 minutes before his fellow 
servicemen uncovered his head.  Under fire they pulled at his 
body.  Then a second artillery shell struck in the same place 
and he was again buried.  He states that they did not get him 
out for four or five hours.  He indicated that he was buried 
under 12 to 18 feet of dirt, which caused injuries to his 
neck and low back.  He was then taken to a hospital ship.  
Also testifying was Mr. H. who served with the veteran at 
Okinawa and was a corpsman.  Mr. H indicated that he had 
medical training.  He testified that he arrive about 15 
minutes after the first cave in.  He gave the appellant a 
shot of morphine.  He was there when the appellant was buried 
a second time.  He indicated that he believed the efforts to 
pull the appellant to safety caused his back and spine 
injuries. 

To summarize, the recently submitted medical records 
confirmed that the appellant has continued to require medical 
treatment for problems affecting his back, both cervical and 
lumbar areas.  Additionally, the appellant has indicated that 
the back injury occurred during combat, which requires 
consideration of 38 U.S.C.A. § 1154(b) (West 1991; 38 C.F.R. 
§ 3.304(d) (1999).  Furthermore, during his hearings, the 
appellant, together with his fellow service member (a 
corpsman with medical training), provided detailed 
information regarding the inservice injury which was not 
available at the time of the prior RO decision, to include 
the fact that the appellant complained of neck and back pain 
upon being evacuated from the pill-box and the opinion render 
by Mr. H., a corpsman who treated the veteran at that time.  
The testimony by the appellant and Mr. H. is competent when 
describing the circumstance surrounding an injury, and 
symptoms of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Accordingly, it is the Board's judgment that the evidence 
submitted since the April 1992 decision by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  Thus, this evidence is new 
and material and the appellant's claims for service 
connection for residuals of a cervical spine injury and 
service connection for residuals of a low back injury are 
reopened.


ORDER

New and material evidence having been received, the 
appellant's claims for service connection for residuals of a 
cervical spine injury and service connection for residuals of 
a low back injury are reopened.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
appellant's claims for service connection for residuals of 
cervical spine and low back injuries.  It is now incumbent 
upon the RO to review the entire evidentiary record, in 
accordance with the regulatory and statutory provisions that 
govern the adjudication of a reopened claim, prior to any 
further Board consideration of this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999), the Court held that that in making a determination as 
to whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.

The appellant asserts that the disabilities of the cervical 
and lumbar spine are the result of two cave-ins, which 
occurred while fighting the enemy on Okinawa. The service 
medical records confirm the appellant was, covered up by dirt 
subsequent to an explosion within a cave.  It was noted that 
approximately 10 to 15 minutes were required to extract him.  
In an April 1973 statement, the neurosurgeon, who had 
operated on the veteran's spine, opined his neck and arm 
problems were due to the inservice bomb blasts.  In February 
1992 the appellant's treating physician related the disc 
disease of the cervical and lumbar spine to the inservice 
cave-ins.

The appellant testified at his March 1999 videoconference 
hearing that he currently received medical treatment at the 
VA Medical Center clinic located in Pensacola, Florida.  It 
is unclear whether all pertinent records are on file.

In view of these facts, it is the opinion of the Board that a 
VA examination is warranted in this case.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The appellant should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for all back disorders, 
including cervical and lumbar, since his 
release from active duty.  The RO should 
then obtain all records, which are not on 
file.  

It is requested that RO notify the 
appellant that he may submit additional 
evidence and argument in support of his 
claims.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  The RO should request the VA medical 
facility in Pensacola, Florida to provide 
copies of all current treatment records.

3.  A VA examination should be conducted 
by an orthopedist to determine the 
nature, extent and etiology of any 
disorders of the cervical and lumbar 
spine.  All indicated tests should be 
conducted.  The claims folder and a copy 
of this Remand should be furnished to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to obtain a detailed history 
regarding the inservice accident.  The 
examiner's attention is directed to the 
April 1973 and February 1972 medical 
opinions and the testimony provided by 
Mr. H. (a corpsman) who was with the 
veteran during the cave-ins. 

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
not that any back and spine disorder 
diagnosed is related to the inservice 
cave-ins.  A complete rational for any 
opinions expressed should be included in 
the examination report.

4.  When the requested development is 
fully completed, the RO should re-
adjudicate the appellant's claim for 
service connection on a de novo basis, to 
include consideration of 38 U.S.C.A. 
§ 1154(b) (West 1991).

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a Supplemental 
Statement of the Case and opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this Remand 
is to obtain clarifying data and the Board implies no 
conclusion, either legal or factual by this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March, 1, 1999) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1997) (Historical and Statutory 
Notes).  In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

